Case 9:21-cv-00118-TH-CLS Document 6 Filed 09/15/21 Page 1 of 2 PageID #: 15



                              **NOT FOR PRINTED PUBLICATION**


                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

WILLIAM EARL WEEDMAN, JR.                          §

VS.                                                §     CIVIL ACTION NO. 9:21-CV-118

MARK CALHOON, ET AL.                               §

                            ORDER ACCEPTING THE MAGISTRATE
                          JUDGE’S REPORT AND RECOMMENDATION

           Plaintiff William Earl Weedman, Jr., a prisoner confined at the John Middleton Unit of the

Texas Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, filed

this civil rights action pursuant to 42 U.S.C. § 1983 against Mark Calhoon and Roger L. White.

           The Court referred this matter to the Honorable Keith F. Giblin, United States Magistrate

Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

The Magistrate Judge has submitted a Report and Recommendation of United States Magistrate

Judge. The Magistrate Judge recommends granting plaintiff’s motion to dismiss the action without

prejudice.

           The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record and the pleadings. No

objections to the Report and Recommendation of United States Magistrate Judge were filed by the

parties.
Case 9:21-cv-00118-TH-CLS Document 6 Filed 09/15/21 Page 2 of 2 PageID #: 16



                           **NOT FOR PRINTED PUBLICATION**

                                              ORDER

       The findings of fact and conclusions of law of the Magistrate Judge are correct, and the report

of the Magistrate Judge (docket entry #4) is ACCEPTED. Plaintiff’s motion to dismiss the action

(docket entry #3) is GRANTED. A final judgment will be entered in this case in accordance with

the Magistrate Judge’s recommendation.

       SIGNED this the 15 day of September, 2021.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge




                                                 2
